Citation Nr: 0831967	
Decision Date: 09/18/08    Archive Date: 09/30/08	

DOCKET NO.  06-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, claimed as 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, T. M., and D. K.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In a rating decision of February 2008, the RO granted service 
connection (and a 50 percent evaluation) for bipolar disorder 
(also claimed as depression).  Accordingly, that issue, which 
was formerly on appeal, is no longer before the Board.

Finally, for reasons which will become apparent, the appeal 
as to the issue of entitlement to a total disability rating 
based upon individual unemployability is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral upper extremities 
is not shown to have been present in service, or at any time 
thereafter.

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by active military service, 
nor is it in any way proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities, 
including diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, and 
those of his associates, offered during the course of a 
hearing before the undersigned Veterans Law Judge in April 
2008, as well as service treatment records, and both VA and 
private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
peripheral neuropathy of the bilateral upper extremities, as 
well as for chronic tinnitus.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 446 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised Section 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52, 744-47 (Sept. 7, 2006).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of either peripheral neuropathy of the upper 
extremities or chronic tinnitus.  In point of fact, as of the 
time of a service separation examination in October 1978, the 
veteran's ears and upper extremities were entirely within 
normal limits, and no pertinent diagnoses were noted. 

While at the time of a private neurologic examination in 
March 1984, the veteran complained of numbness in his arms, 
in particular, on the left side, that examination yielded no 
findings consistent with a fixed structural lesion affecting 
either the central or peripheral nervous system.  Moreover, a 
VA general medical examination conducted in February 2003 was 
entirely negative for evidence of either chronic tinnitus or 
any neuropathy of the upper extremities despite complaints of 
occasional numbness of the hands.

The Board concedes that, during the course of VA outpatient 
treatment extending from August 2003 to November 2004, the 
veteran complained of pain and numbness in both upper 
extremities, in particular, in his right arm.  However, 
following a VA neurologic examination in April 2005, it was 
the opinion of the examiner that the veteran's upper 
extremity (right arm) numbness and decreased sensation in the 
little finger were attributable to cervical spine pathology, 
and not "compression" or "peripheral" neuropathy.  
Significantly, service connection is not currently in effect 
for any pathology of the veteran's cervical spine.

The veteran has argued that his current tinnitus is, in fact, 
the result of exposure to excessive noise in his capacity as 
a radio relay technician in service.  However, following a VA 
audiometric examination in November 2003 (which examination, 
it should be noted, involved a full review of the veteran's 
claims folder), it was the opinion of the examiner that, 
given the relatively recent onset of the veteran's tinnitus 
(i.e., approximately 2 to 3 years' earlier), that tinnitus 
was "not at least as likely as not" related to service.  
Significantly, following a more recent VA audiometric 
examination in April 2005, a different VA audiologist was of 
a similar opinion, finding that the relatively recent onset 
of the veteran's tinnitus was inconsistent with any noise 
exposure or acoustic trauma in service.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current tinnitus, first 
persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Nor has it been demonstrated that 
the veteran currently suffers from any clinically-
identifiable peripheral neuropathy of his upper extremities 
associated with diabetes mellitus.  Accordingly, service 
connection for those disabilities must be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony, and that of his 
acquaintances, given at the time of a hearing before the 
undersigned Veterans Law Judge in April 2008.  Such 
testimony, while informative, is regrettably not probative 
when taken in conjunction with the entire evidence now on 
file.  The Board does not doubt the sincerity of the 
veteran's statements.  Those statements, however, in and of 
themselves, do not provide a persuasive basis for the grant 
of the benefits sought in light of the evidence as a whole.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in February and May 2005.  In 
those letters, VA informed the veteran that, in order to 
substantiate his claims for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The veteran was further advised that, in order to 
substantiate a claim of service connection on a secondary 
basis, he needed to demonstrate that the disability in 
question was in some way causally related to a service-
connected disability or disabilities.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities, claimed as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for chronic tinnitus is denied.


REMAND

In addition to the above, the veteran in this case seeks 
entitlement to a total disability rating based upon 
individual unemployability.  In pertinent part, it is 
contended that the veteran's various service-connected 
disabilities, when taken in conjunction with his education 
and occupational experience, are sufficient to preclude his 
participation in all forms of substantially gainful 
employment.

In that regard, a review of the record discloses that the 
veteran has completed two years of college, with additional 
training in the area of electronics.  He has had occupational 
experience as a cab driver, a police officer, a computer 
consultant, a private investigator, a security guard, a car 
salesman, and a bartender, as well as a telephone company 
representative, and in the area of robotics.  Reportedly, the 
veteran last worked in December 2002.

Service connection is currently in effect for a bipolar 
disorder, evaluated as 50 percent disabling; degenerative 
disc disease of the lumbosacral spine, evaluated as 40 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 40 percent disabling; peripheral 
neuropathy of the left lower extremity, also evaluated as 40 
percent disabling; and Type II diabetes mellitus, evaluated 
as 20 percent disabling.  The combined disability evaluation 
currently in effect for the veteran's various service-
connected disabilities is 90 percent.

The Board notes that, at the time of the aforementioned June 
2005 rating decision, the RO denied entitlement to a total 
disability rating based upon individual unemployability 
essentially on the basis that the veteran's unemployability 
was primarily due to nonservice-connected factors.  In so 
doing, the RO determined that the evidence of record did not 
show that the veteran had been terminated from employment due 
to disability.  Moreover, Social Security records showed that 
the veteran had been found to be "under a disability" not 
only due to (service-connected) diabetes mellitus with 
neuropathy and degenerative disc disease of the lumbar spine, 
but also as the result of (then nonservice-connected) bipolar 
disorder.  Significantly, following a VA neurologic 
examination in April 2005, a VA examiner offered his opinion 
that the veteran "could work in a sedentary environment."  
However, that opinion was offered "from an employment point 
of view with respect only to the [veteran's] peripheral 
neuropathy.

Since the time of the June 2005 decision, service connection 
has been granted for bipolar disorder/depression, currently 
evaluated as 50 percent disabling.  In a Supplemental 
Statement of the Case (SSOC) dated in February 2008, the RO 
continued its denial of entitlement to a total disability 
rating based upon individual unemployability, based in large 
part on a 2007 VA psychiatric evaluation which found that the 
veteran's retained cognitive, emotional, and behavioral 
capacities were such that he could perform simple work 
activity in a loosely supervised environment characterized by 
limited contact with supervisory and other personnel.  
Significantly, during the course of a hearing before the 
undersigned Veterans Law Judge in April 2008, the veteran 
indicated that, since the time of the 2007 VA psychiatric 
examination, his psychiatric symptomotology had increased in 
severity.  

Based on the aforementioned, it would appear that the RO's 
initial denial of entitlement to a total disability rating 
based upon individual unemployability was based in large part 
on the fact that, to the extent the veteran was, in fact, 
unemployable, that unemployability was due at least in part 
to a then nonservice-connected bipolar disorder.  Inasmuch as 
service connection is now in effect for bipolar disorder, the 
current denial of benefits is premised almost exclusively on 
the fact that the veteran's bipolar disorder, while to some 
extent disabling, is insufficient to preclude his 
participation in "simple work activity" in a loosely 
supervised environment involving only limited contact with 
supervisory and other personnel.  Regrettably, to date, no 
opinion has been offered as to whether the totality of the 
veteran's service-connected disabilities, to include his 
psychiatric and various other physical disabilities, are 
sufficient to preclude his participation in all forms of 
substantially gainful employment.  Such an opinion is 
necessary prior to a final adjudication of the veteran's 
claim for a total disability rating based upon individual 
unemployability.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2007, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the current severity of his 
service-connected disabilities, and the 
impact of those disabilities on his 
ability to obtain and retain 
substantially gainful employment.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on his claim.

As regards the requested examination(s), 
all pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the requested 
examination(s), the appropriate examiner 
or examiners should specifically comment 
regarding the severity of the veteran's 
various service-connected disabilities, 
and the effect of those disabilities on 
his ability to obtain and retain 
substantially gainful (as opposed to 
marginal) employment.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder including a copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

3.  The RO should then readjudicate the 
veteran's claim for a total disability 
rating based upon individual 
unemployability due to service-connected 
disability.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in February 2008.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


